• The claimant has filed its petition for a refund of ninety-nine dollars and five cents ($99.05) fox excess franchise tax paid on its capital stock for the year beginning July 1st, 1920. Claimant paid thirty-five hundred dollars ($3,500.00) as a franchise tax for the year commencing July 1, 1920, on its capital stock of seven million dollars ($1,000,000.00), but prior thereto, to-wit: On April 26th, 1920, it had filed in the office of the Secretary of State a certificate of decrease of its stock to six million, eight hundred and one thousand, nine hundred dollars ($6,801,-900.00), and this is the amount on which the franchise tax should have been paid, amounting to thirty-four hundred dollars and ninety-five cents ($3,400.95). The over-payment of $99.05 should be refun dec! and is a proper allowance against the State. The Attorney General has entered his appearance and consent to the allowance of this claim, and it appears from copy of letter' on file that the Secretary of State admits that there was an excess payment and that there is a refund of $99.05 due the claimant. Claimant is therefore allowed the sum of $99.05.